 Case 2:19-cv-04341-SVW-AFM Document 18 Filed 07/12/19 Page 1 of 3 Page ID #:103

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     2:19-cv-04341-SVW-AFM                                             Date        July 12, 2019

Title        Brian Whitaker v. Marylee C. Reeder et al.




 Present: The Honorable      STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                  N/A
                   Deputy Clerk                                      Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                         N/A                                                         N/A
 Proceedings:             IN CHAMBERS ORDER GRANTING DEFENDANTS’ MOTION TO
                          DISMISS [10]

I.      Introduction

        On May 20, 2010, Plaintiff Brian Whitaker filed the instant suit against Defendants Marylee C.
Reeder and Il Fornaio (America) Corporation. Dkt. 1. Plaintiff asserts claims against Defendants for
violations of the Americans with Disabilities Act (“ADA”) and the Unruh Civil Rights Act (“Unruh
Act”). On June 14, 2019, Defendants filed a motion to dismiss pursuant to Federal Rule of Civil
Procedure 12(b)(1).

II.     Summary of Factual Allegations

        Plaintiff alleges that he is a California resident with physical disabilities that substantially limit
his ability to walk. Dkt. 1 ¶ 1. Due to a spinal cord injury, he uses a wheelchair for mobility. Id.
Defendant Reeder owns the real property located at 301 North Beverly Drive in Beverly Hills,
California, and Defendant Il Fornaio (America) Corporation owns Il Fornaio, a restaurant located at that
property. Id. ¶¶ 2-5.

        Plaintiff alleges that he went to Il Fornaio in April 2019. Id. ¶ 10. However, “on the date of
[Plaintiff’s] visit, [Defendants] did not provide accessible dining tables in conformance with the ADA
Standards.” Id. ¶ 13. Indeed, “[c]urrently, [Defendants] do not provide accessible dining tables in
conformance with the ADA Standards.” Id. ¶ 14. Plaintiff allegedly personally encountered this barrier,




                                                                                                    :
                                                              Initials of Preparer
                                                                                      PMC

                                           CIVIL MINUTES - GENERAL                                      Page 1 of 3
 Case 2:19-cv-04341-SVW-AFM Document 18 Filed 07/12/19 Page 2 of 3 Page ID #:104

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
Case No.     2:19-cv-04341-SVW-AFM                                            Date    July 12, 2019

Title        Brian Whitaker v. Marylee C. Reeder et al.



which “created difficulty and discomfort” for him. Id. ¶¶ 15, 17. Plaintiff alleges two other inaccessible
facilities at Il Fornaio that he apparently did not personally encounter, including the take-out sales
counter and the restroom. Id. ¶¶ 19, 21. According to Plaintiff, Defendants “do not provide an accessible
take-out sales counter in conformance with the ADA Standards” and Defendants “do not provide an
accessible restroom in conformance with the ADA Standards.” Id. For example, “there is no wrap
around the pipe under the restroom sink to protect against burning contact.” Id. ¶ 21 n.1. Plaintiff alleges
that he will return to Il Fornaio once it is accessible. Id. ¶ 24.

III.    Legal Standard

         United States federal courts are courts of limited jurisdiction. Gunn v. Minton, 568 U.S. 251, 256
(2013). Consequently, a “federal court is presumed to lack jurisdiction in a particular case unless the
contrary affirmatively appears.” Stock West, Inc. v. Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir.
1989). “[A]s with other civil rights statutes, to invoke the jurisdiction of the federal courts, a disabled
individual claiming discrimination must satisfy the case or controversy requirement of Article III by
demonstrating his standing to sue at each stage of the litigation.” Chapman v. Pier 1 Imports (U.S.) Inc.,
631 F.3d 939, 946 (9th Cir. 2011). Although the Supreme Court has “instructed [courts] to take a broad
view of constitutional standing in civil rights cases, especially where, as under the ADA, private
enforcement suits ‘are the primary method of obtaining compliance with the Act,’” the requirement must
still be satisfied. Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1039-40 (9th Cir. 2008) (quoting Trafficante v.
Metro. Life Ins. Co., 409 U.S. 205, 209 (1972)).

        To establish standing, an ADA plaintiff must, among other things, “demonstrate that he has
suffered an injury-in-fact.” Chapman, 631 F.3d at 946. To establish this requirement, the plaintiff must
have suffered “an invasion of a legally protected interested which is (a) concrete and particularized and
(b) actual or imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555,
560 (1992) (internal citations and quotation marks omitted). “Where, as here, a case is at the pleading
stage, the plaintiff must ‘clearly . . . allege facts demonstrating’ each element.” Spokeo, Inc. v. Robins,
136 S. Ct. 1540, 1547 (2016) (quoting Warth v. Seldin, 422 U.S. 490, 518 (1975)).




                                                                                                :
                                                            Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                   Page 2 of 3
 Case 2:19-cv-04341-SVW-AFM Document 18 Filed 07/12/19 Page 3 of 3 Page ID #:105

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
Case No.     2:19-cv-04341-SVW-AFM                                            Date    July 12, 2019

Title        Brian Whitaker v. Marylee C. Reeder et al.



IV.     Analysis

        Despite the generous pleading standards that apply to civil rights plaintiffs, Plaintiff has not
sufficiently alleged the essential elements of Article III standing. Plaintiff alleges that he visited Il
Fornaio in April 2019, and that on the date of his visit, Defendants did not provide accessible dining
tables in conformance with the ADA standards. This, according to Plaintiff, created difficulty and
discomfort for him. Those are the only allegations with respect to the one barrier that Plaintiff alleges
that he personally encountered. Under Chapman, these allegations are insufficient because Plaintiff
never alleges what the barrier was (i.e., what was wrong with the table) and how Plaintiff’s disability
was affected by the barrier (i.e., how Plaintiff personally suffered).

V.      Conclusion

       For these reasons, the Court GRANTS Defendants’ motion and DISMISSES the Complaint
without prejudice. The Court ORDERS Plaintiff to file an amended complaint within fourteen days;
otherwise, the Court will dismiss the action pursuant to Federal Rule of Civil Procedure 41(b).

        IT IS SO ORDERED.




                                                                                                :
                                                            Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                   Page 3 of 3
